Filed 2/28/14 In re A.F. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re A.F. et al., Persons Coming Under the                          B248161
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK97539

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

L.F.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Los Angeles County.
Jacqueline Lewis, Juvenile Court Referee. Affirmed.

         Marissa Coffey, under appointment by the Court of Appeal, for Defendant and
Appellant.

         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
Jessica S. Mitchell, Associate County Counsel, for Plaintiff and Respondent.

                                        _________________________
       L.F. (mother) appeals the jurisdiction and disposition orders in the dependency
case filed on behalf of A.F. and J.F. (the minors). She contends: (1) there is insufficient
evidence that she posed a risk of harm to the minors under section 300, subdivision (b) of
the Welfare and Institutions Code;1 and (2) even if there was a basis for jurisdiction, the
juvenile court should have exercised its discretion to order informal supervision by the
Department of Children and Family Services (Department) in lieu of adjudicating the
minors dependents.
       We find no error and affirm.
                                          FACTS
       A.F., a girl, was born in November 2007. J.F., a boy, was born in July 2009.
Mother and Jorge F. (father) separated in April 2012. The minors lived with mother and
saw father during scheduled weekend visits. Mother worked on weekends from
10:00 p.m. to 5:00 a.m. as a security guard. Father asked mother who was watching the
minors while she was at work on weekends and they were in her custody. She refused to
tell him.
       Third parties reported that people had spoken to mother and father about yelling at
each other, and at the minors. It appeared to third parties that mother was trying to
alienate the minors from father. Third parties regularly saw the minors go to neighbors’
homes without supervision. Later, when J.F. was interviewed by an investigator, he
stated that A.F. and he go to “Marty’s” house next door, and mother does not go with
them. According to J.F., “no one” watched A.F. and him when they went outside. When
mother was interviewed, she said Marty was father’s friend and considered an uncle to
the minors. She said the minors only went to Marty’s house when it was prearranged. A
neighbor named Martin G. (who is presumably “Marty”) backed up mother’s statement.
He said that the minors only went to his house when mother called first. Further, he



1
      All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                             2
indicated that when he knew the minors were coming over, he would wait outside on the
porch and watch them walk from mother’s house to his door.
       One day, while mother was in the shower, J.F. heated a “Cup of Noodles Soup” in
the family’s microwave oven. After he removed it from the microwave, he had an
argument with A.F. about the soup and some of the liquid spilled onto A.F.’s abdomen.
She received second degree burns over 2 percent of her body. Mother called 911, and
A.F. was treated at an emergency room. Mother did not inform father of the incident.
After he learned about it from a social worker, he called mother. She would not return
his calls.
       Mother took A.F. to a follow-up appointment with her primary care physician on
August 31, 2012, at the Los Angeles County/USC Medical Center. According to the
medical center, mother did not keep A.F.’s appointment on September 6, 2012. Mother
told the social worker that she did keep that appointment, and that A.F. was released with
no follow-up scheduled.
       A social worker visited the family home and observed that the minors had access
to cleaning solutions and disinfectants under the sink, and to cutting knives. They could
access the microwave with a step stool. Mother agreed to place the chemicals and knives
in a different location. But when she was told to move the step stool, she said that it did
not matter if J.F. climbed onto the sink.
       A.F. was referred to the Regional Center for Speech due to a speech delay, but
mother did not take her for any services. When the social worker advised mother that
A.F. needed appropriate services, mother made excuses as to why she was not eligible for
any programs. The social worker said that A.F. might be able to get services at Head
Start, and mother promised to follow up.
       During the social worker’s visit, the minors went to the next door neighbor’s home
without supervision. The social worker went to the neighbor’s home and tried to speak to
the minors. A.F. appeared to have a speech deficit. Though she engaged in conversation
with mother and the neighbor, A.F. was unintelligible to the social worker. J.F. was on
the neighbor’s lap and did not want to engage with the social worker. The social worker

                                             3
had to obtain mother’s assistance in getting the minors to finally return home. A visual
inspection of the minors revealed that A.F.’s burn area was bandaged and J.F. had some
old scratches.
       Father reported that he had been the minors’ primary caregiver when he lived in
the family home. He had cooked and cared for them. During the day, while he was at
work, mother slept and left the minors unattended. She got angry with the minors if they
disturbed her sleep.
       On September 2, 2012, mother reported that father tried to take a computer from
the family home. Father’s story was different. He claimed that when he was returning
the minors after a visit, they were crying because they did not want to go back to mother,
and mother got angry.
       The next day, a third party reported that mother had been heard screaming at the
minors, using obscenities and calling them names like “dog.” Mother had been observed
pulling J.F. by the shirt to get him inside the home when he did not want to leave father.
The minors had been seen walking alone in the street and going to the homes of
neighbors to get food.
       A few weeks later, a social worker visited the family. The social worker told
mother that A.F. should attend a pre-school or a children’s program, and that mother
should discuss A.F.’s speech delay with her primary care physician. Mother received a
list of community resources, and was told that J.F. should also be in a children’s program.
During the visit, the social worker observed that mother had put a lock on the cabinet
under the sink and moved the knifes, but she had not moved the microwave. The social
worker reiterated the concern about the minors having access to the microwave, and
mother moved it to an appropriate location. In addition, the social worker wanted mother
to ask the minors’ babysitter to provide extended hours of care while mother was sleeping
during the day. Mother reported that she would discuss the matter with the babysitter.
The social worker observed that the minors were aggressive with each other; J.F. would
attack A.F. because of a toy, and he would slap, hit and push her. Mother did not
intervene except to redirect the minors’ attention. Though mother had made an

                                             4
appointment with A.F.’s primary care physician, mother said she was having problems
with medical insurance.
       On September 21, 2012, the social worker received a call from a third party who
reported that he had heard mother yelling at the minors and calling them names. The
third party said he had witnessed the minors walking unattended to a neighbor’s home.
He did not report it to the police because he did not want to cause the family any trouble.
About three weeks later, the social worker spoke with a third party who was concerned
that mother was unable to adequately care for the minors after working an all night shift.
The third party stated: the minors had scratches or marks on their faces; mother might be
treating A.F.’s wound in an inappropriate manner; the minors appeared hungry; they did
not want to eat cooked food and instead cried for candy, junk food and frozen dinners;
mother did appear to be putting the minors in the correct safety seats; and mother would
allow the minors to exit on the driver’s side of her car when it was double parked.
       Sometime in October or November, mother began leaving the minors with E.E.
(maternal grandmother) on weekends when father did not have visitation.
       On October 19, 2012, the social worker visited. Mother reported that A.F. was on
a waiting list to start school, and that A.F. was not eligible for any programs. Mother was
unable to provide any information about the school. The social worker observed that the
minors were aggressive and uncontrollable. A.F. picked up a toy. J.F. grabbed the toy
and hit A.F. in the face with it. Mother explained that the minors’ behavior was caused
by father. She redirected J.F.’s attention but did not console A.F. During the visit,
mother wanted to talk about custody issues and her relationship with father. She also
wanted to discuss father’s financial obligations. The social worker kept redirecting
mother to the minors’ well-being. After the social worker left the family home, she sat in
her car and wrote notes. She saw A.F. walk out the front door, through the gate to the
yard and proceed down the street. In the social worker’s opinion, mother could not see
A.F. because all of the windows in her house had coverings. A.F. knocked on the door of
a neighbor who did not have children and waited for two minutes and appeared
disappointed when there was no answer. The social worker made eye contact with A.F.

                                             5
and motioned for her to return home. She did so, but appeared reluctant. After she went
back home, the social worker confronted mother. She lied and said she had been on the
porch watching the whole time.
       In early November 2012, the social worker confirmed that A.F. was enrolled in
elementary school. Her teacher had referred her to the school psychologist, who opined
that A.F. was developmentally disabled. As a result, A.F. began seeing specialists for
behavior, speech and learning deficits.
       At a Team Decision Making meeting, mother and father agreed to participate in
voluntary family maintenance services, and mother agreed to obtain childcare to
supervise the minors while she was working and sleeping. In addition, mother agreed
that J.F. would benefit from preschool.
       About two months later, in January 2013, the Los Angeles Police Department
(LAPD) received a report that a witness observed a 30-year old female assaulting her
three-year old and five-year old children by grabbing and pulling them by their hair at a
Ralph’s Supermarket in Monterey Park, California. The woman matched mother’s
description and was driving a car registered to mother. An LAPD officer went to
mother’s home but no one answered the door.
       On January 16, 2003, a social worker went to the family home to discuss the
voluntary plan. Mother would not let the social worker inside, claiming that the minors
were sick and asleep. When the social worker reminded mother of the case plan, mother
said she had been told the case was closed. She also denied agreeing to a voluntary
contract with the Department. The social worker showed mother a signed copy of the
contract, and only then did she acknowledge it. The next day, mother called the
Department and said she did not want services, and that she had signed the contract only
because she felt threatened. Once she was told the reason for the services, mother agreed
she would participate.
       On January 16, 2013, the social worker went to the family home for a scheduled
visit. Once again, she was denied access by mother. However, mother signed another
voluntary contract for services after being told that the services would include parenting

                                             6
and age appropriate development. That same day, mother contacted the Los Angeles
County Board of Supervisors (Board of Supervisors) and reported that she was threatened
into signing the contract and was never told about the services. She told the Board of
Supervisors she did not want to participate.
       The next day, the social worker contacted mother to confirm that she was not
willing to participate in voluntary services. Mother began ranting and demanded the
names of the third parties who called in reports. She claimed that her attorney and she
were being harassed by the Department.
       A follow up with A.F.’s school revealed that she had seven absences and was
tardy on seven occasions. Also, she had problems focusing and would not sit in her
chair. She appeared to have developmental delays and was referred for psychological
testing. According to the school, she had been diagnosed with Attention Deficit
Hyperactivity Disorder (ADHD). School staff was concerned about mother’s parenting
skills, and also about A.F. not meeting academic benchmarks, bruises on her face and
scratches she claimed were from “the little brother.” The school suggested that mother
attend parenting classes.
       Mother lodged various complaints against the social worker.
       Throughout the investigation, mother showed signs of instability and displayed
poor attention and decisionmaking, she was distractible, and she appeared to have a
defective sense of reality. As a result, the Department concluded that mother was unable
to provide adequate care and protection for the minors, and that she was minimizing the
severity of the situation. For example, she was unable to comprehend potential risks; she
appeared confused and overwhelmed when questioned; she appeared to lack an
understanding of options; and she failed to follow through with decisions, reversed
decisions or simply avoided making decisions. And with respect to the conflict between
A.F. and J.F., mother blamed A.F.
       The Department detained the minors, placed them with father, and then filed a
petition alleging counts under, inter alia, section 300, subdivision (b) stating that the
minors were at risk of harm based on the burn suffered by A.F., the lack of supervision

                                               7
while A.F. walked to a neighbor’s house, the lack of supervision while the minors were
wandering around outside, and mother’s maintenance of a microwave oven that the
minors could access.
         On February 14, 2013, A.F. was examined. It was determined that she had a
language deficiency.
         When J.F. was interviewed, he said he did not want to live with mother. Maternal
grandmother was interviewed and stated that both mother and father were at fault for
letting Marty, an older man, watch the minors without supervision. She thought it was
inappropriate for young children, especially a young girl, to be left in the care of an adult
male. She talked to mother about leaving the minors in the homes of their neighbors but
did not know if mother put an end to it. During her interview, Ald.F. (paternal
grandmother) had no knowledge of mother’s current care for the minors. However, she
reported that she resided with mother and father before the separation and observed that
mother frequently yelled at the minors, and that she became easily frustrated with them.
E.S., a neighbor, reported that he had seen the minors go to Marty’s house without
mother. When he asked the minors where mother was, they said, “in the house.” He
indicated that “mother is verbally abusive toward the [minors,] telling them they act like
dogs.”
         On March 14, 2013, the juvenile court held a combined jurisdiction and
disposition hearing. It received the Department’s jurisdiction report into evidence, and
all of the attachments. The parties did not call any witnesses. Both sides were permitted
to argue. Mother’s counsel urged the juvenile court to dismiss the petition. In the
alternative, he asked the juvenile court to order informal supervision under section 360,
subdivision (b) instead of adjudicating the minors dependents.
         The juvenile court dismissed counts under section 300, subdivisions (a) and (j). It
sustained two counts under section 300, subdivision (b) and stated that it saw this as a
“case of severe neglect of the children by their mother on many different occasions,
which resulted in significant burns to one of the children.” Regarding disposition, the
juvenile court found by clear and convincing evidence that there was substantial danger

                                              8
to the minors if they remained in mother’s custody, and there was no reasonable means to
protect them absent removal. It ordered the minors removed and placed in father’s
custody.
       This timely appeal followed.
                                        DISCUSSION
I. The Juvenile Court Properly Exercised Dependency Jurisdiction.
       Mother argues that the jurisdictional finding under section 300, subdivision (b)
must be reversed. We disagree. In arriving at this conclusion, we dismiss mother’s
contention that there was insufficient evidence that the minors were at risk of harm at the
time jurisdiction was exercised. (In re Kristin H. (1996) 46 Cal. App. 4th 1635, 1649 [a
juvenile court’s finding of jurisdiction under section 300 is reviewed under the substantial
evidence test].)
       Among the descriptions of a dependent child in section 300 is this: “The child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm or
illness, as a result of the failure or inability of his or her parent or guardian to adequately
supervise or protect the child, . . . or by the willful or negligent failure of the parent or
guardian to provide the child with adequate food, clothing, shelter, or medical
treatment[.]” (§ 300, subd. (b).) A petition under section 300, subdivision (b) must show
(1) neglectful conduct by the parent resulting in the parent’s failure or inability to
adequately supervise or protect the child; (2) causation; and (3) serious physical harm or
illness to the minor, or a substantial risk of such harm or illness. (In re Heather A. (1996)
52 Cal. App. 4th 183, 184.)
       The “consensus of the courts . . . has been that a court cannot exercise dependency
jurisdiction under [section 300, subdivision (b)] where the evidence shows a lack of
current risk. [Citations.]” (In re J.N. (2010) 181 Cal. App. 4th 1010, 1023 (J.N.), citing to
In re Rocco M. (1991) 1 Cal. App. 4th 814, 824 (Rocco M.); In re Nicholas B. (2001) 88
Cal. App. 4th 1126, 1134; In re Savannah M. (2005) 131 Cal. App. 4th 1387, 1395–1396;
In re David M. (2005) 134 Cal. App. 4th 822, 829.) Breaking from this consensus,
Division Seven of this District decided In re J.K. (2009) 174 Cal. App. 4th 1426 (J.K.) and

                                                9
held that jurisdiction may be “based on a prior incident of harm or a current or future
risk.” (Id. at p. 1435, fn. 5.) The J.K. court explained that the holdings in cases such as
Rocco M. were based on a prior statutory schemed that focused solely on present
unfitness of a home and the present needs of a child. (J.K., supra, at p. 1436.) Weighing
in on the matter, J.N. disagreed with J.K. because the last sentence in section 300,
subdivision (b) requires immediate dismissal of a petition in the absence of future risk.
(J.N., supra, 181 Cal.App.4th at p. 1023.) But then Division Three of this District cited
J.K. and held that “proof of current risk of harm is not required to support the initial
exercise of dependency jurisdiction under section 300, subdivision (b), which is satisfied
by a showing the child has suffered or there is a substantial risk that the child will suffer,
serious physical harm or abuse. [Citations.]” (In re Adam D. (2010) 183 Cal. App. 4th
1250, 1261.) Thus, there is a split of authority as to whether a current risk of harm must
be shown.
       Mother urges us to follow J.N. We need not pick a side—J.N. or J.K.—in the
debate over the meaning of the statutory scheme. In our view, there was sufficient
evidence of a current risk of physical harm or illness. The Department’s investigation
revealed that mother had a pattern of neglecting the minors. She allowed them to wander
around outside the family home without supervision on such a consistent basis that a
social worker witnessed this neglect first hand, and third parties called the Department to
report the neglect on multiple occasions. This lack of supervision exposed the minors to
being injured by cars, animals and kidnappers as well as a plethora of other dangers that a
young child could not be expected to navigate. Mother claimed that she watched from
the porch on the day the social worker witnessed A.F. walking to a neighbor’s house, and
Martin G. said he always watched the minors when they walked to his house, but at most
that is conflicting evidence giving rise to the inference that the minors were supervised
when outside, and it cannot be given credit in our review of the sufficiency of the
evidence. (In re Kristen H., supra, 46 Cal.App.4th at p. 1649 [“‘[a]ll conflicts must be
resolved in favor of the respondent and all legitimate inferences indulged in to uphold the
verdict, if possible’”].) In addition, the record suggested that mother would not amend

                                              10
her behavior. She lied to the social worker about watching A.F. walk to the neighbor’s
house and she was resistant to services, even refusing the social worker access to the
family home on several occasions. When she denied the social worker access to the
home, there is a reasonable inference that she was hiding some form of neglect, such as
the minors being absent without supervision. Last, we note that she expressed no
remorse over her parenting deficiencies. Instead, she continually denied that she left the
minors unattended.
       In our view, the finding of a risk of harm was bolstered by mother’s neglectful
conduct in other areas. She displayed a lack of understanding of risks in the home when
she allowed the minors access to the microwave oven without supervision, and she
displayed a lack of focus on the welfare of the minors when she missed medical
appointments for A.F., failed to be proactive about getting A.F. services and enrolled in
school, resisted voluntary services, resisted the social worker’s home visits, complained
about the social worker and father, and demanded to know the identities of third parties
who had reported abusive or neglectful conduct. Beyond that, mother was abusive
toward the minors by calling them names and yelling at them, and by grabbing and
pulling them by the hair in public.
II. The Juvenile Court did not Abuse its Discretion when it Declined to Order
Informal Supervision by the Department in Lieu of Adjudicating the Minors
Dependents.
       Mother contends that the juvenile court erred when it declared the minors
dependents instead of employing the alternative set forth in section 360, subdivision (b).
This contention lacks merit.
       “Once the juvenile court finds jurisdiction under section 300, it must adjudicate
the child a dependent unless the severity of the case warrants nothing more than [the
Department’s] supervision of family maintenance services. Under section 300,
subdivision (b), if appropriate, the court may, without adjudicating the child a dependent,
order that services be provided to keep the family together under the informal supervision
of the child welfare agency. [Citations.] [¶] Whether to exercise this option under

                                            11
section 360, subdivision (b), is a discretionary call for the juvenile court to make; it may
opt to do so, but it need not. ‘The court has broad discretion to determine what would
best serve and protect the child’s interest and to fashion a dispositional order in accord
with this discretion.’ [Citation.] As an appellate court, we cannot reverse the court’s
dispositional order absent a clear abuse of discretion. [Citation.] A court exceeds the
limits of legal discretion if its determination is arbitrary, capricious or patently absurd.
The appropriate test is whether the court exceeded the bounds of reason. [Citation.]” (In
re N.M. (2011) 197 Cal. App. 4th 159, 171.)
       The record reveals that mother exhibited resistance to services, lack of respect for
the social worker, lack of common sense about parenting, denial of the risks to the
minors’ safety and welfare, and no remorse. Thus, we easily conclude that informal
supervision under section 360, subdivision (b) would not have severed the minors’ best
interests. Consequently, the record demonstrates that when the juvenile court ruled, it
was well within the bounds of reasons.
                                       DISPOSITION
       The orders are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            __________________________, J.
                                                  ASHMANN-GERST

We concur:



_____________________________, P. J.
           BOREN



____________________________, J.
           CHAVEZ


                                              12